Smith, C. J.,
delivered the opinion of the court.
This is an appeal from a decree sustaining a demurrer to an original bill and was granted to settle the principles of the case. The bill was filed by the trustees of the Looxahoma consolidated school district and sought the cancellation of a claim asserted by the defendant, the appellee here, to certain property of which the complainants, the appellants here, claim the supervision and control for the use and benefit of the consolidated school district. The bill alleges that the — ■
“Looxahoma consolidated school district was organized during the year 19 — , and that prior thereto there existed in the said county and within the boundaries of the said consolidated school district, a school district known as Looxahoma school district, and that the present existing district, by its trustees, succeeded to all of the school property owned and controlled by the said Looxahoma school district, which last district owned, occupied, and used a *117certain tract of land in section 33, township 5 range 6, in said county, as a school site, which said tract of land, complainants are advised, is embraced within the following description, to-wit: . . . Complainants further show that the said lot of land has been continually occupied and used adversely by the Looxahoma consolidated school district and its predecessor, Looxahoma school district, for more than thirty-one years last past, and as such trustees for the use of their principals they claim title thereto by prescription and that their said title and right of occupancy and use is absolute and unconditional.”
The bill sets forth the appellant’s claim of title to the property and prays its cancellation. Assuming for the sake of the argument that a bill of this character may be maintained by the trustees of a consolidated school district under the power given them by the statute to supervise and control the district school property, it does not appear from the bill that the property in question is a part of the consolidated school district property.
The statutes which provide for the consolidation of school districts do not vest the supervision and control of the property nsed for school purposes in the old districts in the trustees of the neAV consolidated districts, or that such property shall be used for school purposes by the new district. The only statute dealing with such property which has come under our observation is chapter 234, Laws of 1918 (Hem. Code Supp. 1921, section 4006c), which provides that the board of supervisors of the county in which the property is situated may sell it and appropriate the proceeds to the use and benefit of the consolidated school, or convey the property directly to the school.
Without deciding that this statute controls here, the bill contains no allegation that the supervision and control of the property has vested in the trustees of the consolidated district; the allegation with reference thereto being simply to the effect that such supervision and control has been exercised by them since the consolidation of the old districts into the new district.

Affirmed and remanded.